703 N.W.2d 470 (2005)
PEOPLE v. ADAMY.
No. 126916.
Supreme Court of Michigan.
September 21, 2005.

Application for Leave to Appeal
SC: 126916, COA: 255594.
By order of February 28, 2005, the application for leave to appeal was held in abeyance pending the decision in People v. Hendrick (Docket No. 126371). On order of the Court, the opinion having been issued on June 14, 2005, 472 Mich. 555, 697 N.W.2d 511 (2005), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the sentence of the Wayne County Circuit Court and REMAND to that court for resentencing in light of Hendrick and People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).